DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to the restriction/election requirement for claims 1-20 have been considered and are persuasive. Accordingly, the requirement for restriction/election is withdrawn, and all submitted claims will be examined.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 11, claim limitation “a computer vision engine capable of converting” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Regarding claim 12, claim limitation “an object tracker capable of excerpting” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. This limitation has support found in specification paragraph 42 as “the processor on the receiving end may excerpt ROI 651 or ROI 657 using an object tracker 682, as shown in FIG. 6. That is, object tracker 682 may acquire knowledge of the position of UAV 010, or light emitter 017 thereof, in each of video frames F(1) - F(N) of FIG. 5. Object tracker 682 may be implemented using software, hardware, or a combination of both.” However, because the specification lists a hardware implementation as only optional and allows for pure software implementation, this support is not enough to teach sufficient hardware structure for performing the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Further regarding claim 12, claim limitation “a color filter capable of converting” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Further regarding claim 12, claim limitation “a binary image classifier capable of determining” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. This limitation has support found in specification paragraph 44 as “Similar to object tracker 082 of FIG. 6, binary image classifier 086 of FIG. 7 may also be implemented by either a hardware CNN or a software cascaded classifier, or a combination of both”. However, because the specification lists a hardware implementation as only optional and allows for pure software implementation, this support is not enough to teach sufficient hardware structure for performing the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Claims 13-15 are rejected for their dependence on claim 12, because they do not contain additional language that would overcome the indefiniteness issue recited with regard to those claims.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts taught therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently teaches the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8, 10-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Navot et al. (US 9741255) (hereinafter Navot) in view of Ganick et al. (US 20160072584) (hereinafter Ganick).
Regarding claim 1, Navot teaches A method, comprising: 
receiving a video stream comprising a plurality of video frames continuous in time (see Navot column 2 lines 20-28 regarding airborne monitoring station that images and monitors UAVs, column 5 lines 54-60 regarding image capture device including video camera and column 11 lines 54-65 regarding monitoring station capturing images of UAVs that emit identifier beacon light patterns detectable from the images);
However, Navot does not explicitly teach binary information determined from video frames as needed for the limitations of claim 1. 
Ganick, in a similar field of endeavor, teaches converting the video stream to a binary string comprising a plurality of binary bits each corresponding to a respective one of the plurality of video frames, the binary string containing a repeated binary pattern representing a message; extracting the binary pattern from the binary string; and decoding the binary pattern to obtain the message (see Ganick paragraphs 44-48 regarding conversion of video frames of a modulated LED into binary bits of 1 and 0 for on and off, detection of moving ROI of LED by conversion into white and dark binary image by pixel threshold maxing and minimizing to determine the 1 or 0 value of the LED at points in time, frame by frame, and paragraph 58-59 regarding the information of the LED light being a repeated binary sequence containing ID codes in binary form- in combination with Navot, this ID code may be the identifier of a UAV).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Navot to include the teaching of Ganick by having the information emitted by the light pattern of the UAV of Navot be a binary identifier as taught by Ganick, where the information is extracted from the video frames captured by the monitoring station of Navot. One of ordinary skill would recognize that while Ganick is not in the field of UAVs, Ganick is in the field of transmitting information through modulated light patterns, which is a relevant concern to the teachings of Navot. Therefore, the teachings Ganick and Navot regarding modulated light signals and image capture analysis are analogous and applicable to one other, and may be combined as a matter of design choice. 
One would be motivated to combine these teachings in order to provide teachings relating to modulated light signals containing identifying information (see Ganick paragraph 59). 
Regarding claim 2, the combination of Navot and Ganick teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Navot and Ganick teaches wherein the video stream records a vehicle traversing an environment, the vehicle equipped with a light emitter emitting a signal relevant to the message (see Navot column 2 lines 20-28 regarding airborne monitoring station that images and monitors UAVs, column 5 lines 54-60 regarding image capture device including video camera and column 11 lines 54-65 regarding monitoring station capturing images of UAVs that emit identifier beacon light patterns detectable from the images), and 
wherein the converting of the video stream to the binary string comprises: excerpting, from each of the plurality of video frames, a region of interest (ROI) of the respective video frame, the ROI including the light emitter; converting, for each of the plurality of video frames, the respective ROI to a binary image using one or more color filters (see Ganick paragraphs 44-48 regarding detection of moving ROI of LED by conversion into white and dark binary image by pixel threshold maxing and minimizing to determine the 1 or 0 value of the LED at points in time, frame by frame- if performed on an obvious visible light [color] image, as that of Navot, this would be performing color filtering in order to arrive at white and black); and 
determining, for each of the plurality of video frames, a value of a corresponding one of the plurality of binary bits based on the respective binary image (see Ganick paragraphs 44-48 regarding detection of moving ROI of LED by conversion into white and dark binary image by pixel threshold maxing and minimizing to determine the 1 or 0 value of the LED at points in time, frame by frame, and paragraph 58-59 regarding the information of the LED light being a repeated binary sequence containing ID codes in binary form- in combination with Navot, this ID code may be the identifier of a UAV).
One would be motivated to combine these teachings in order to provide teachings relating to modulated light signals containing identifying information (see Ganick paragraph 59). 
Regarding claim 8, the combination of Navot and Ganick teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Navot and Ganick teaches wherein the video stream records a vehicle traversing an environment, and wherein the vehicle is equipped with one or more light emitters emitting a signal relevant to the message (see Navot column 2 lines 20-28 regarding airborne monitoring station that images and monitors UAVs, column 5 lines 54-60 regarding image capture device including video camera and column 11 lines 54-65 regarding monitoring station capturing images of UAVs that emit identifier beacon light patterns detectable from the images).  
Regarding claim 10, the combination of Navot and Ganick teaches all aforementioned limitations of claim 8, and is analyzed as previously discussed.
Furthermore, the combination of Navot and Ganick teaches wherein the vehicle comprises an unmanned aerial vehicle (UAV), a waterborne vessel, or a land-based vehicle, and wherein the message contains a registration number of the UAV, the waterborne vessel, or the land-based vehicle (see Navot column 2 lines 20-28 regarding airborne monitoring station that images and monitors UAVs, column 5 lines 54-60 regarding image capture device including video camera and column 11 lines 54-65 regarding monitoring station capturing images of UAVs that emit identifier beacon light patterns detectable from the images).  
Regarding claim 11, Navot teaches A communication receiver, comprising: 
a camera capable of generating a video stream comprising a plurality of video frames continuous in time (see Navot column 2 lines 20-28 regarding airborne monitoring station that images and monitors UAVs, column 5 lines 54-60 regarding image capture device including video camera and column 11 lines 54-65 regarding monitoring station capturing images of UAVs that emit identifier beacon light patterns detectable from the images);
However, Navot does not explicitly teach binary information determined from video frames as needed for the limitations of claim 11. 
Ganick, in a similar field of endeavor, teaches a computer vision engine capable of converting the video stream to a binary string, wherein the binary string comprises a plurality of binary bits each corresponding to a respective one of the plurality of video frames, and wherein the binary string contains a repeated binary pattern representing a message; and a processor capable of extracting the binary pattern from the binary string and decoding the binary pattern to obtain the message (see Ganick paragraphs 44-48 regarding conversion of video frames of a modulated LED into binary bits of 1 and 0 for on and off, detection of moving ROI of LED by conversion into white and dark binary image by pixel threshold maxing and minimizing to determine the 1 or 0 value of the LED at points in time, frame by frame, and paragraph 58-59 regarding the information of the LED light being a repeated binary sequence containing ID codes in binary form- in combination with Navot, this ID code may be the identifier of a UAV).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Navot to include the teaching of Ganick by having the information emitted by the light pattern of the UAV of Navot be a binary identifier as taught by Ganick, where the information is extracted from the video frames captured by the monitoring station of Navot. One of ordinary skill would recognize that while Ganick is not in the field of UAVs, Ganick is in the field of transmitting information through modulated light patterns, which is a relevant concern to the teachings of Navot. Therefore, the teachings Ganick and Navot regarding modulated light signals and image capture analysis are analogous and applicable to one other, and may be combined as a matter of design choice. 
One would be motivated to combine these teachings in order to provide teachings relating to modulated light signals containing identifying information (see Ganick paragraph 59). 
Regarding claim 12, the combination of Navot and Ganick teaches all aforementioned limitations of claim 11, and is analyzed as previously discussed.
Furthermore, the combination of Navot and Ganick teaches wherein the video stream records a vehicle traversing with a light emitter emitting a signal relevant to the message (see Navot column 2 lines 20-28 regarding airborne monitoring station that images and monitors UAVs, column 5 lines 54-60 regarding image capture device including video camera and column 11 lines 54-65 regarding monitoring station capturing images of UAVs that emit identifier beacon light patterns detectable from the images), and 
wherein the computer vision engine comprises: an object tracker capable of excerpting, from each of the plurality of video frames, a region of interest (ROI) of the respective video frame, the ROI including the light emitter; a color filter capable of converting, for each of the plurality of video frames, the respective ROI to a binary image (see Ganick paragraphs 44-48 regarding detection of moving ROI of LED by conversion into white and dark binary image by pixel threshold maxing and minimizing to determine the 1 or 0 value of the LED at points in time, frame by frame- if performed on an obvious visible light [color] image, as that of Navot, this would be performing color filtering in order to arrive at white and black); and 
a binary image classifier capable of determining, for each of the plurality of video frames, a value of a corresponding one of the plurality of binary bits based on the respective binary image (see Ganick paragraphs 44-48 regarding detection of moving ROI of LED by conversion into white and dark binary image by pixel threshold maxing and minimizing to determine the 1 or 0 value of the LED at points in time, frame by frame, and paragraph 58-59 regarding the information of the LED light being a repeated binary sequence containing ID codes in binary form- in combination with Navot, this ID code may be the identifier of a UAV).
One would be motivated to combine these teachings in order to provide teachings relating to modulated light signals containing identifying information (see Ganick paragraph 59). 
Regarding claim 16, Navot teaches A transportation vehicle, comprising: 
a light emitter (see Navot column 11 lines 54-65 regarding monitoring station capturing images of UAVs that emit identifier beacon light patterns detectable from the images); and 
wherein the microcontroller is capable of controlling the light emitter to emit a light signal that repeatedly conveys a message related to the vehicle while the transportation vehicle is in operation (see Navot column 2 lines 20-28 regarding airborne monitoring station that images and monitors UAVs, column 5 lines 54-60 regarding image capture device including video camera and column 11 lines 54-65 regarding monitoring station capturing images of UAVs that emit identifier beacon light patterns detectable from the images- while Navot doesn’t explicitly teach a microcontroller, in combination with Ganick below, the light emitter of Navot may be controlled by a microcontroller).
However, Navot does not explicitly teach a light microcontroller as needed for the limitations of claim 16. 
Ganick, in a similar field of endeavor, teaches a microcontroller controlling the light emitter (see Ganick paragraphs 54-55 regarding microcontroller for light emitter- in combination with Navot, the light emitter may be controlled by a microcontroller), 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Navot to include the teaching of Ganick by incorporating the light emitter microcontroller for modulated light signal information of Ganick to control the modulated light signal information of Navot. One of ordinary skill would recognize that while Ganick is not in the field of UAVs, Ganick is in the field of transmitting information through modulated light patterns, which is a relevant concern to the teachings of Navot. Therefore, the teachings Ganick and Navot regarding modulated light signals and image capture analysis are analogous and applicable to one other, and may be combined as a matter of design choice. 
One would be motivated to combine these teachings in order to provide teachings relating to modulated light signals containing identifying information (see Ganick paragraph 59). 
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Navot et al. (US 9741255) (hereinafter Navot) in view of Ganick et al. (US 20160072584) (hereinafter Ganick), further in view of Ashani (US 20160139977) (hereinafter Ashani).
Regarding claim 3, the combination of Navot and Ganick teaches all aforementioned limitations of claim 2, and is analyzed as previously discussed.
However, the combination of Navot and Ganick does not explicitly teach a cascading neural network as needed for the limitations of claim 3. 
Ashani, in a similar field of endeavor, teaches wherein the excerpting of the ROI of the respective video frame comprises passing the respective video frame through a pre-trained cascading neural network (CNN), and wherein the CNN is configured to be pre-trained with training data (see Ashani paragraph 8 and regarding video monitoring system detecting abnormal behavior of a vehicle in a ROI and paragraphs 21-24 regarding pretraining of monitoring system using a cascading neural network for detection of abnormality- in combination with Navot and Ganick, the detection of the ROI of the LED may be analogously trained with a cascading neural network to minimize an error value).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Navot and Ganick to include the teaching of Ashani by having the determination of the ROI process be pretrained according to the training of a cascading neural network of Ashani. One of ordinary skill would recognize that Ashani teaches a training system to identify the ROI of abnormal behavior of a vehicle. While Ganick’s determination of ROI is not necessarily for abnormal behavior, Ganick’s determination is indeed for conspicuous behavior of a vehicle, the emitting of information. One of ordinary skill would find more than sufficient analogy in the teachings of ROI determination to understand the applicability of a CNN training method to the ROI determination of Ganick.
One would be motivated to combine these teachings in order to provide teachings relating to the detection of a region of interest (see Ashani paragraph 1).
Regarding claim 15, the combination of Navot and Ganick teaches all aforementioned limitations of claim 12, and is analyzed as previously discussed.
However, the combination of Navot and Ganick does not explicitly teach a cascading neural network as needed for the limitations of claim 15. 
Ashani, in a similar field of endeavor, teaches wherein the object tracker comprises a pre-trained cascading neural network (CNN) (see Ashani paragraph 8 and regarding video monitoring system detecting abnormal behavior of a vehicle in a ROI and paragraphs 21-24 regarding pretraining of monitoring system using a cascading neural network for detection of abnormality- in combination with Navot and Ganick, the detection of the ROI of the LED may be analogously trained with a cascading neural network to minimize an error value).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Navot and Ganick to include the teaching of Ashani by having the determination of the ROI process be pretrained according to the training of a cascading neural network of Ashani. One of ordinary skill would recognize that Ashani teaches a training system to identify the ROI of abnormal behavior of a vehicle. While Ganick’s determination of ROI is not necessarily for abnormal behavior, Ganick’s determination is indeed for conspicuous behavior of a vehicle, the emitting of information. One of ordinary skill would find more than sufficient analogy in the teachings of ROI determination to understand the applicability of a CNN training method to the ROI determination of Ganick.
One would be motivated to combine these teachings in order to provide teachings relating to the detection of a region of interest (see Ashani paragraph 1).
Claims 7, 9, 13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Navot et al. (US 9741255) (hereinafter Navot) in view of Ganick et al. (US 20160072584) (hereinafter Ganick), further in view of Jeffrey (US 20150104184) (hereinafter Jeffrey).
Regarding claim 7, the combination of Navot and Ganick teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Navot and Ganick does not explicitly teach ASCII format as needed for the limitations of claim 7. 
Jeffrey, in a similar field of endeavor, teaches wherein the decoding of the binary pattern to obtain the message comprises decoding the binary pattern according to an American Standard Code for Information Interchange (ASCII) coding method (see Jeffrey paragraph 42 regarding ASCII value format for binary data- in combination with Navot and Ganick, the binary identifying information for the UAV may be represented in ASCII format).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Navot and Ganick to include the teaching of Jeffrey by having the light transmitter transmit in the color flash method of Jeffrey, which is capable of encoding and decoding information according to ASCII format by color. One of ordinary skill would recognize that Jeffrey is in the field of transmitting information through modulated light patterns, which is a relevant concern to the teachings of Ganick and Navot. Therefore, the teachings of Jeffrey, Ganick, and Navot regarding modulated light signals and image capture analysis are analogous and applicable to one other, and may be combined as a matter of design choice.
One would be motivated to combine these teachings in order to provide teachings relating to information encoded in light patterns, especially in binary form (see Jeffrey paragraph 15).
Regarding claim 9, the combination of Navot and Ganick teaches all aforementioned limitations of claim 8, and is analyzed as previously discussed.
However, the combination of Navot and Ganick does not explicitly teach color or geometric LEDs as needed for the limitations of claim 9. 
Jeffrey, in a similar field of endeavor, teaches wherein the one or more light emitter comprises a plurality of light-emitting diodes (LEDs), and wherein the signal comprises a modulated light signal emitted from one or more of the plurality of LEDs, the modulated light signal presented in one or more colors, one or more geometrical patterns, or both, of the one or more of the plurality of LEDs (see Jeffrey paragraph 15 regarding color flash stream transmission, paragraph 42 regarding binary representation of data, and paragraphs 81 and 86 regarding light transmitters being from a range of a single LED to an LED screen with multiple controllable LEDs [rendering obvious bright LED fascia display screens suitable for UAVs, not necessarily LED video display screens] and LED screen being in a geometric shape, that therefore transmits in a geometric pattern- in combination with Navot and Ganick, such a display may be the light transmitter on a UAV).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Navot and Ganick to include the teaching of Jeffrey by incorporating the light transmitter color flash binary information transmission method of Jeffrey as the binary mode of transmission for the UAV identifier of Navot and Ganick, incorporating the plurality of color LEDs in geometric shape and binary ASCII information by color. One of ordinary skill would recognize that Jeffrey is in the field of transmitting information through modulated light patterns, which is a relevant concern to the teachings of Ganick and Navot. Therefore, the teachings of Jeffrey, Ganick, and Navot regarding modulated light signals and image capture analysis are analogous and applicable to one other, and may be combined as a matter of design choice.
One would be motivated to combine these teachings in order to provide teachings relating to information encoded in light patterns, especially in binary form (see Jeffrey paragraph 15).
Regarding claim 13, the combination of Navot and Ganick teaches all aforementioned limitations of claim 12, and is analyzed as previously discussed.
However, the combination of Navot and Ganick does not explicitly teach hue saturation value color filtering as needed for the limitations of claim 13. 
Jeffrey, in a similar field of endeavor, teaches wherein the color filter comprises a hue saturation value space color filter (see Jeffrey paragraphs 42, 91, and 98 regarding treatment of color in color spaces in color images, including hue-saturation-value- in combination with Ganick, which renders obvious filtering of colors into a white and dark binary image, if the image is rendered white and dark from a hue-saturation-value color space, the image is hue-saturation-value space color filtered).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Navot and Ganick to include the teaching of Jeffrey by incorporating the hue-saturation-value color scheme imaging into the binary image detection and filtering method of Navot and Ganick, so that filtering is performed according to the hue-saturation-value space. One of ordinary skill would recognize that Jeffrey is in the field of transmitting information through modulated light patterns, which is a relevant concern to the teachings of Ganick and Navot. Therefore, the teachings of Jeffrey, Ganick, and Navot regarding modulated light signals and image capture analysis are analogous and applicable to one other, and may be combined as a matter of design choice.
One would be motivated to combine these teachings in order to provide teachings relating to information encoded in light patterns, especially in binary form (see Jeffrey paragraph 15).
Regarding claim 17, the combination of Navot and Ganick teaches all aforementioned limitations of claim 16, and is analyzed as previously discussed.
Furthermore, the combination of Navot and Ganick teaches wherein: the transportation vehicle comprises an unmanned aerial vehicle (UAV), the light emitter comprises one or more anti-collision lights of the UAV, the message comprises a registration number of the UAV (see Navot column 2 lines 20-28 regarding airborne monitoring station that images and monitors UAVs, column 5 lines 54-60 regarding image capture device including video camera and column 11 lines 54-65 regarding monitoring station capturing images of UAVs that emit identifier beacon light patterns detectable from the images- the light emitter, in visible implementation, is broadly interpreted as an anti-collision light, as it would also be a light that happens to aid visual recognition and therefore reduces risk of collusion, and the identifier is broadly interpreted as a registration number, as the pattern allows the monitoring system to recognize the UAV according to a registration, and the pattern itself would be numerically quantifiable in time, especially in combination with Jeffrey's binary representation that exists as a binary number), and 
the microcontroller is capable of modulating the light signal according to a binary representation of the registration number (see Ganick paragraphs 44-48 regarding conversion of video frames of a modulated LED into binary bits of 1 and 0 for on and off, detection of moving ROI of LED by conversion into white and dark binary image by pixel threshold maxing and minimizing to determine the 1 or 0 value of the LED at points in time, frame by frame, and paragraph 58-59 regarding the information of the LED light being a repeated binary sequence containing ID codes in binary form- in combination with Navot, this ID code may be the identifier of a UAV),
However, the combination of Navot and Ganick does not explicitly teach ASCII as needed for the limitations of claim 17. 
Jeffrey, in a similar field of endeavor, teaches the binary representation being the registration number encoded with American Standard Code for Information Interchange (ASCII) coding method (see Jeffrey paragraph 42 regarding ASCII value format for binary data- in combination with Navot and Ganick, the binary identifying information for the UAV may be represented in ASCII format).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Navot and Ganick to include the teaching of Jeffrey by having the light transmitter transmit in the color flash method of Jeffrey, which is capable of encoding and decoding information according to ASCII format by color. One of ordinary skill would recognize that Jeffrey is in the field of transmitting information through modulated light patterns, which is a relevant concern to the teachings of Ganick and Navot. Therefore, the teachings of Jeffrey, Ganick, and Navot regarding modulated light signals and image capture analysis are analogous and applicable to one other, and may be combined as a matter of design choice.
One would be motivated to combine these teachings in order to provide teachings relating to modulated light signals containing identifying information (see Ganick paragraph 59) and  provide teachings relating to information encoded in light patterns, especially in binary form (see Jeffrey paragraph 15).
Regarding claim 18, the combination of Navot, Ganick, and Jeffrey teaches all aforementioned limitations of claim 17, and is analyzed as previously discussed.
Furthermore, the combination of Navot, Ganick, and Jeffrey teaches wherein the binary representation comprises a binary sequence comprising a plurality of '0' bits and '1' bits, wherein the microcontroller is capable of keeping the light emitter on for a predetermined period of time for every '1' bit of the binary sequence, and wherein the microcontroller is capable of keeping the light emitter off for the predetermined period of time for every '0' bit of the binary sequence (see Ganick paragraphs 44-48 regarding conversion of video frames of a modulated LED into binary bits of 1 and 0 for on and off, detection of moving ROI of LED by conversion into white and dark binary image by pixel threshold maxing and minimizing to determine the 1 or 0 value of the LED at points in time, frame by frame, and paragraph 58-59 regarding the information of the LED light being a repeated binary sequence containing ID codes in binary form- in combination with Navot, this ID code may be the identifier of a UAV).  
One would be motivated to combine these teachings in order to provide teachings relating to modulated light signals containing identifying information (see Ganick paragraph 59). 
Regarding claim 19, the combination of Navot and Ganick teaches all aforementioned limitations of claim 16, and is analyzed as previously discussed.
However, the combination of Navot and Ganick does not explicitly teach geometric LEDs as needed for the limitations of claim 19. 
Jeffrey, in a similar field of endeavor, teaches wherein the light emitter comprises a plurality of light-emitting diodes (LEDs), and wherein the microcontroller is capable of modulating a subset of the plurality of LEDs such that the light signal demonstrates a certain geometric pattern (see Jeffrey paragraph 15 regarding color flash stream transmission, paragraph 42 regarding binary representation of data, and paragraphs 81 and 86 regarding light transmitters being from a range of a single LED to an LED screen with multiple controllable LEDs [rendering obvious bright LED fascia display screens suitable for UAVs, not necessarily LED video display screens] and LED screen being in a geometric shape, that therefore transmits in a geometric pattern- in combination with Navot and Ganick, such a display may be the light transmitter on a UAV).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Navot and Ganick to include the teaching of Jeffrey by incorporating the light transmitter color flash binary information transmission method of Jeffrey as the binary mode of transmission for the UAV identifier of Navot and Ganick, incorporating the plurality of color LEDs in geometric shape and information by ASCII binary in color. One of ordinary skill would recognize that Jeffrey is in the field of transmitting information through modulated light patterns, which is a relevant concern to the teachings of Ganick and Navot. Therefore, the teachings of Jeffrey, Ganick, and Navot regarding modulated light signals and image capture analysis are analogous and applicable to one other, and may be combined as a matter of design choice.
One would be motivated to combine these teachings in order to provide teachings relating to information encoded in light patterns, especially in binary form (see Jeffrey paragraph 15).
Regarding claim 20, the combination of Navot and Ganick teaches all aforementioned limitations of claim 16, and is analyzed as previously discussed.
However, the combination of Navot and Ganick does not explicitly teach color light emitters as needed for the limitations of claim 20. 
Jeffrey, in a similar field of endeavor, teaches wherein the light emitter is capable of emitting the light signal in different colors, and wherein the microcontroller is capable of modulating the light signal in different colors (see Jeffrey paragraph 15 regarding color flash stream transmission, paragraph 42 regarding binary representation of data, and paragraphs 86 and 89 regarding light transmitters transmitting changing color sequences).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Navot and Ganick to include the teaching of Jeffrey by having the light transmitter transmit in the color flash method of Jeffrey, which is capable of encoding and decoding information according to ASCII format by color. One of ordinary skill would recognize that Jeffrey is in the field of transmitting information through modulated light patterns, which is a relevant concern to the teachings of Ganick and Navot. Therefore, the teachings of Jeffrey, Ganick, and Navot regarding modulated light signals and image capture analysis are analogous and applicable to one other, and may be combined as a matter of design choice.
One would be motivated to combine these teachings in order to provide teachings relating to information encoded in light patterns, especially in binary form (see Jeffrey paragraph 15).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Navot et al. (US 9741255) (hereinafter Navot) in view of Ganick et al. (US 20160072584) (hereinafter Ganick), further in view of Wildhaber (US 20210283513) (hereinafter Wildhaber).
Regarding claim 14, the combination of Navot and Ganick teaches all aforementioned limitations of claim 12, and is analyzed as previously discussed.
However, the combination of Navot and Ganick does not explicitly teach a modulated IR light and camera as needed for the limitations of claim 14. 
Wildhaber, in a similar field of endeavor, teaches wherein the signal comprises a modulated infrared light, and wherein the camera comprises an infrared camera (see Wildhaber paragraphs 67 and 110 regarding light modulated information signal being in the IR spectrum- in combination with Navot and Ganick, the light and camera may be IR).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Navot and Ganick to include the teaching of Wildhaber by having the light emitter emit in IR and the camera pickup in IR for the UAV identifier in the combination of Navot and Ganick. One of ordinary skill would recognize that Wildhaber is in the field of transmitting information through modulated light patterns, which is a relevant concern to the teachings of Ganick and Navot. Therefore, the teachings of Wildhaber, Ganick, and Navot regarding modulated light signals and image capture analysis are analogous and applicable to one other, and may be combined as a matter of design choice.
One would be motivated to combine these teachings in order to provide teachings relating to information encoded in modulated light patterns (see Wildhaber paragraph 1).
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art could not overcome or render obvious the claim 4 limitations regarding the generation of a self-concatenated frequency domain representation of the binary pattern by concatenation by duplication, and transforming that self-concatenated representation into the time domain. At the time of the effective filing date of the application, these limitations had not been fully anticipated and it would not have been obvious to one of ordinary skill in the art to combine elements of the prior art to meet this limitation. Claims 5-6 contain allowable subject matter for being dependent on claim 4.
The closest prior art, Jain et al. (US 20130138388) and Lynch et al. (US 20160203297) either singularly or in combination fail to anticipate or render obvious the above described limitations. While the prior art does teach a transformation from the time domain to a frequency domain in determining peak locations in a binary string, the prior art is silent with regard to the self-concatenation method claimed by the applicant, and therefore, one of ordinary skill would not have been motivated to use this method in the determination of a binary string. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW DAVID KIM/Examiner, Art Unit 2483